Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                           Illinois Official Reports                         the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2021.04.07
                                                                             11:37:21 -05'00'



                      People v. Araiza, 2020 IL App (3d) 170735



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption                v. CAMILE ARAIZA, Defendant-Appellee.



District & No.         Third District
                       No. 3-17-0735



Rule 23 order filed    August 5, 2020
Motion to
published allowed      August 27, 2020
Opinion filed          August 27, 2020



Decision Under         Appeal from the Circuit Court of Will County, No. 17-DT-1026; the
Review                 Hon. Carmen Julia Lynn Goodman, Judge, presiding.



Judgment               Affirmed.


Counsel on             James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
Appeal                 J. Robinson, and Gary F. Gnidovec, of State’s Attorneys Appellate
                       Prosecutor’s Office, of counsel), for the People.

                       Scott Pyles and Stephen D. White, of Rathbun, Cservenyak & Kozol,
                       LLC, of Joliet, for appellee.
     Panel                     JUSTICE CARTER delivered the judgment of the court, with opinion.
                               Presiding Justice Lytton and Justice O’Brien concurred in the
                               judgment and opinion.


                                               OPINION

¶1        Defendant, Camile Araiza, was issued two traffic citations for driving under the influence
      of alcohol (DUI)—one for driving under the influence of alcohol (625 ILCS 5/11-501(a)(2)
      (West 2016)) and one for driving with a breath alcohol content over 0.08 (id. § 11-501(a)(1)).
      Defendant was subsequently notified of the statutory summary suspension of her driving
      privileges. Defendant filed a petition to rescind the summary suspension, arguing in part that
      the traffic stop was invalid. The trial court granted defendant’s petition to rescind. The State
      appeals. We affirm.

¶2                                           I. BACKGROUND
¶3         On September 9, 2017, Officer Nicholas Clesceri of the Romeoville Police Department
      initiated a traffic stop of defendant’s vehicle. Defendant was arrested for DUI and subsequently
      received confirmation of a six-month, statutory summary suspension of her driver’s license.
      On September 28, 2017, defendant filed a petition to rescind the summary suspension, arguing,
      among other things, that she was not violating any law, regulation, or ordinance when she was
      stopped by Clesceri. On October 23, 2017, a hearing on defendant’s petition to rescind took
      place, at which Clesceri testified and a video from Clesceri’s squad car was entered into
      evidence.
¶4         At the hearing, Clesceri testified that on the night of September 9, 2017, he stopped directly
      behind defendant’s vehicle, in a left turn lane (on westbound 135th Street in Romeoville,
      Illinois). Clesceri testified there was another car “approximately two car lengths” in front of
      defendant’s vehicle in the left turn lane. Clesceri testified that when the red light changed to a
      green left-turn arrow, the car in front of defendant’s vehicle proceeded to turn left, but
      defendant’s vehicle just “sat there.” He testified there had been no oncoming traffic when the
      light changed to the green left-turn arrow. He further testified that after the light cycled to a
      green light, defendant initially did not move her vehicle but then made a left turn onto Route
      53 southbound, running over the rumble strip in front of the median on Route 53 and making
      a wide left turn directly into the right southbound land of Route 53. He also testified that when
      defendant was completing the left turn, the passenger-side wheels of her vehicle nearly came
      in contact with the right-hand curb on Route 53.
¶5         The video was played for the trial court, showing that Clesceri had pulled behind
      defendant’s vehicle in the left turn lane, at which time defendant was stopped behind another
      vehicle at a red light. A green left-turn arrow signal appeared on the stoplight for eight seconds,
      but defendant’s vehicle did not move. During those eight seconds, it took two seconds for a
      vehicle traveling southbound (on Route 53) to clear the intersection. Another two seconds
      lapsed before the driver of the vehicle in front of defendant’s vehicle began to drive forward
      and turn left. During the remaining four seconds before the traffic light’s green arrow signal
      changed to a yellow signal, defendant’s vehicle did not move forward at all. When the stoplight
      cycled through a yellow light and then a red light, which took 10 seconds, defendant still did

                                                   -2-
       not move her vehicle forward, although there appeared to be approximately one car length of
       space before the white stop line at the intersection for her to do so. After the signal changed to
       a solid green light, defendant did not immediately make a left-hand turn. She waited for two
       vehicles to pass through the intersection in the opposite direction—eastbound on 135th Street.
       Once those vehicles passed and the intersection was clear, defendant immediately proceeded
       forward and made a left turn onto Route 53.
¶6         The video showed that on the south side of the intersection, on Route 53, a raised median
       divided the two southbound lanes of Route 53 from the northbound traffic of Route 53. Both
       ends of the median were painted bright yellow, with an unpainted, slightly raised portion of
       concrete—a rumble strip—extending from the north end of the median toward the intersection.
¶7         In regard to the median and the rumble strip, Clesceri testified:
                   “On Route 53, this is, is a raised median at that point. And then just in front of the
               raised median, extending a little bit further, is an area that some people call a rumble
               strip but it is designed to alert a vehicle driving over it, it makes a noise when you do
               that, that you are approaching the median. That [r]umble strip is within a solid yellow
               line. That means it is not to be driven over.”
¶8         Contrary to Clesceri’s testimony, it appears from the video that the rumble strip was not
       “within a solid yellow line.” The median was raised several inches and painted yellow on each
       end. The rumble strip was not painted and was only slightly raised.
¶9         In the video, it appears that as defendant made the left turn, the driver-side tires of her
       vehicle passed over the rumble strip, and she passed through the left lane (of the two
       southbound lanes of Route 53) and established her vehicle to travel within the right lane (of
       southbound Route 53). As defendant completed the turn, she drove in the righthand portion of
       the right lane (of Route 53) and remained within that lane. The passenger-side tires of her
       vehicle did not hit the right curb when she was completing the turn, and she did not leave the
       right lane of Route 53.
¶ 10       Clesceri initiated a traffic stop of defendant’s vehicle based on his observations. Clesceri
       requested defendant’s license and proof of insurance, which defendant provided. Clesceri
       returned to his squad car and wrote defendant a citation for failing to obey a traffic control
       device, specifically the left turn arrow signal, in violation of section 306(a)(2) of the Illinois
       Vehicle Code (625 ILCS 5/11-306(a)(2) (West 2016)). After Clesceri returned to defendant’s
       vehicle, he detected a “strong odor” coming from defendant’s breath, observed a “slight
       reddening of the conjunctiva” of defendant’s eyes, and noticed that defendant slurred the word
       “citation.” He testified there “may have been” other slurred words but defendant slurring the
       word “citation” stuck out in his memory vividly. After administering field sobriety tests and a
       portable breath test, Clesceri arrested defendant for DUI.
¶ 11       After the evidence was presented at the hearing on defendant’s petition to rescind the
       summary suspension of her driving privileges, the trial court stated, “oftentimes people want
       to make sure that the intersection is clear even if the arrow is green.” The trial court found that
       the evidence did not show that defendant had driven erratically, noting that defendant had
       ensured that the intersection was clear before she proceeded through the green light. The trial
       court granted defendant’s petition to rescind for the lack of reasonable grounds for the traffic
       stop and the arrest.



                                                    -3-
¶ 12       The State appealed.

¶ 13                                             II. ANALYSIS
¶ 14        On appeal, the State argues that the trial judge erred in granting defendant’s petition to
       rescind the summary suspension of defendant’s driving privileges. The State argues that the
       trial court erred in concluding that the traffic stop was improper because the trial court used an
       incorrect legal standard in coming to that determination. Defendant argues the trial court did
       not err.
¶ 15        “A statutory summary suspension hearing is a civil action where the defendant motorist, as
       the petitioner, requests the judicial rescission of a suspension, and the State is placed in the
       position of a civil defendant.” People v. Tibbetts, 351 Ill. App. 3d 921, 926 (2004). In a petition
       to rescind, the motorist may challenge the propriety of the traffic stop leading to his or her DUI
       arrest. People v. Wood, 379 Ill. App. 3d 705, 707 (2008). In reviewing a trial court’s decision
       on a petition to rescind a statutory summary suspension, the trial court’s factual findings and
       credibility assessments will be reversed only if the findings are against the manifest weight of
       the evidence, while its conclusion as to whether the rescission was warranted is reviewed
       de novo. People v. Brantley, 2016 IL App (5th) 150177, ¶ 15.
¶ 16        Both the fourth amendment of the United States Constitution and article I, section 6, of the
       Illinois Constitution of 1970 protect individuals from unreasonable searches and seizures. U.S.
       Const., amend. IV; Ill. Const. 1970, art. I, § 6. The due process clause of the fourteenth
       amendment of the United States Constitution extends this constitutional guarantee to searches
       and seizures conducted by State officials. People v. Gaytan, 2015 IL 116223, ¶ 20. Generally,
       a stop of a vehicle based on a suspicion of violation of the law constitutes a seizure within the
       meaning of the fourth amendment and is subject to the fourth amendment’s reasonableness
       requirement. Id. In People v. Hackett, our supreme court stated the following summary of the
       principles governing the constitutionally of traffic stops:
                    “Vehicle stops are subject to the fourth amendment’s reasonableness requirement.
                [Citations.] ‘ “As a general matter, the decision to stop an automobile is reasonable
                where the police have probable cause to believe that a traffic violation has occurred.” ’
                [Citation.] However, as this court has observed, though traffic stops are frequently
                supported by ‘probable cause’ to believe that a traffic violation has occurred, as
                differentiated from the ‘less exacting’ standard of ‘reasonable, articulable suspicion’
                that justifies an ‘investigative stop,’ the latter will suffice for purposes of the fourth
                amendment irrespective of whether the stop is supported by probable cause. [Citations.]
                A police officer may conduct a brief, investigatory stop of a person where the officer
                can point to specific and articulable facts which, taken together with rational inferences
                from those facts, reasonably warrant the intrusion. [Citation.] The officer’s belief ‘need
                not rise to the level of suspicion required for probable cause.’ [Citation.] The distinction
                between these two standards may or may not be relevant, depending upon the facts of
                the case under consideration and the Vehicle Code provision at issue.” People v.
                Hackett, 2012 IL 111781, ¶ 20.
¶ 17        In this case, Clesceri indicated that defendant committed a traffic violation for failing to
       obey a traffic control device—the green arrow signal—because defendant failed to make a left
       turn after the turn arrow signal appeared. Section 11-305(a) of the Illinois Vehicle Code
       provides that “[t]he driver of any vehicle shall obey the instructions of any official traffic-

                                                     -4-
       control device applicable thereto.” 625 ILCS 5/11-305(a) (West 2016). Section 11-306(a)(2)
       of the Illinois Vehicle Code, provides:
                “Vehicular traffic facing a green arrow signal, shown alone or in combination with
                another indication, may cautiously enter the intersection only to make the movement
                indicated by such arrow, or such other movement as is permitted by other indications
                shown at the same time. Such vehicular traffic shall yield the right of way to pedestrians
                lawfully within an adjacent crosswalk and to other traffic lawfully using the
                intersection.” Id. § 11-306(a)(2).
¶ 18        In construing a statute, the primary objective is to give effect to the legislature’s intent.
       Gaytan, 2015 IL 116223, ¶ 23. The best indicator of the legislature’s intent is the statutory
       language, given its plain and ordinary meaning. Id. In determining legislative intent, a court
       may consider the purpose and necessity for the law and the consequences that would result
       from construing the statute one way or the other. Id. The construction of a statute is a question
       of law that is reviewed de novo. Id.
¶ 19        Although section 11-305(a) of the Illinois Vehicle Code indicates that a motorist “shall
       obey the instructions of any official traffic-control device applicable thereto,” section 11-
       306(a)(2) more specifically describes the “instruction” of a green arrow signal. 625 ILCS 5/11-
       305(a), 11-306(a)(2) (West 2016). Section 11-306(a)(2) indicates that a motorist facing a green
       arrow signal “may cautiously enter the intersection” to make the movement indicated by such
       arrow and “shall yield” the right of way to pedestrians lawfully within an adjacent crosswalk
       and to other traffic lawfully using the intersection. Id. § 11-306(a)(2). A brief or momentary
       delay in proceeding through an intersection upon a traffic light changing to a green arrow does
       not violate section 11-306(a)(2) of the Illinois Vehicle Code where the plain language of the
       statute does not require a motorist to do so within any specified amount of time and mandates
       that the motorist yield the right of way to pedestrians in a crosswalk and other traffic lawfully
       within the intersection. See id.; see also People v. Kelly, 344 Ill. App. 3d 1058, 1061-62 (2003)
       (interpreting the language of section 11-306(a)(1), which provides “ ‘[v]ehicular traffic facing
       a circular green signal may proceed straight through or turn right or left,’ ” (quoting 625 ILCS
       5/11-306(a)(1) (West 2000)) as allowing reasonable time for the motorist to react to the signal
       change and ascertain it would be safe to proceed; holding a 20-second delay upon a traffic light
       changing to a green light was not a reasonable delay and violated the statute).
¶ 20        In this case, defendant’s vehicle did not move during the eight-second duration of the green
       left turn arrow signal. During that time, the intersection initially was not clear of traffic and the
       car in front of defendant’s vehicle did not move. After four seconds elapsed, the intersection
       was clear, and the vehicle in front of defendant’s vehicle proceeded forward and made a left
       turn. Only four seconds remained before the traffic light changed to a yellow signal. Based on
       the language of the statute, we conclude that defendant not proceeding with a left turn during
       these four seconds did not violate section 11-306(a)(2) of the Illinois Vehicle Code.
¶ 21        The State argues that this court should reverse the trial court’s order granting the rescission
       of defendant’s summary suspension because the trial court applied the incorrect legal standard.
       The correct standard to be applied when determining whether an investigatory stop was
       justified is not the constitutional requirement of “probable cause” to arrest or search
       (synonymous with this state’s statutory standard of “reasonable grounds”), but the lesser
       standard of whether the officer had a reasonable, articulable suspicion of criminal activity.
       People v. Repp, 165 Ill. App. 3d 90, 94 (1988).

                                                     -5-
¶ 22       Here, the State claims that Clesceri was justified in conducting a brief, investigatory stop
       of defendant’s vehicle because he had a reasonable suspicion of criminal activity based on the
       following observations: defendant’s vehicle remained in place during the green arrow signal;
       defendant did not move her car forward at all (toward the white stop line) while the traffic light
       cycled through a yellow and red signal; defendant waited a few seconds after the light changed
       to a green signal before making a left turn; and, in executing the left turn, defendant made a
       sharp, sudden, and wide left turn into the right-hand lane of Route 53, driving over the rumble
       strip of the median and nearly hitting the right curb of Route 53. However, after viewing the
       video recording evidence, the trial court found the evidence showed that defendant ensured the
       intersection was clear before making the left turn and had not driven erratically when making
       the left turn. Our review of the video indicates the trial court’s findings were not against the
       manifest weight of the evidence. Additionally, we note that, contrary to Clesceri’s testimony,
       the video indicated the rumble strip was not marked in a manner prohibiting a motorist making
       a left turn onto Route 53 from driving over it and defendant did not make any sudden or erratic
       movements when completing the left turn. Therefore, there were no specific, articulable facts
       to create a reasonable suspicion that defendant committed or was about to commit a crime to
       justify the traffic stop. See id. (for a stop to be valid, the officer must have had knowledge of
       specific, articulable facts which, when combined with the rational inferences therefrom, create
       a reasonable suspicion that the person in question either has committed or is about to commit
       a crime). Accordingly, based on the record in this case, the trial court did not err in granting
       defendant’s petition to rescind.

¶ 23                                     III. CONCLUSION
¶ 24      The judgment of the circuit court of Will County is affirmed.

¶ 25      Affirmed.




                                                   -6-